Citation Nr: 0105028	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from September 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for PTSD.  An initial rating 
of 10 percent was assigned, effective July 21, 1998.  In 
December 1999, the disability rating was increased to 30 
percent, effective July 21, 1998.

The veteran provided testimony at a videoconference before 
the undersigned Board Member in January 2001, a transcript of 
which is of record.  Among other things, the veteran 
confirmed that he was accepting the videoconference hearing 
in lieu of a personal hearing.

To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (holding that an examination 
conducted two years prior to a Board decision was too remote 
to constitute a contemporaneous examination).  Here, the 
record reflects that the veteran's last VA examination for 
disability evaluation purposes was in November 1998.  
Further, the veteran is entitled to a new VA examination when 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95 (1995).  At his January 2001 personal 
hearing, the veteran testified that his PTSD had increased in 
severity since his November 1998 examination.  Therefore, the 
Board concludes that this case must be remanded for a new 
examination.

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the veteran's claim for a disability rating in 
excess of 30 percent for his PTSD is an appeal from 
assignment of an initial rating, the concept of "staged 
ratings" is applicable and should be considered on 
readjudication of the veteran 's claim.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which, among other things, redefines the obligations 
of VA with respect to the duty to assist.  Since it has 
already been determined that a remand is required in the 
instant case, the Board is of the opinion that the RO should 
address in the first instance whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD.  
After securing any necessary release, the 
RO should obtain those records not 
already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review before the examination

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
The RO's decision should reflect 
consideration of the concept of "staged 
ratings" pursuant to Fenderson, supra.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


